                          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 1 of 20
  AO 106 (Rev. 04/10) Application for a Search Warrant




                                         UNITED STATES DISTRICT COURT
                                                                           for the
                                                            Northern District of New York

                 In the Matter of the Search of
                                                                               )
            (Briefly describe the property to be searched                      )
             or identifY the person by name and address)
A Black LO Smartphone Bearing Serial Number ZNFL555DL, Containing a
                                                                               )
                                                                                           Case No. 5:21-MJ          - 220 (ML)
SanDisk 64 OB Micro-SD Card; a Green and Gray 32 OB Micro-SD Card; a 2 OB )
PNY Blue SD Card; and a Sony Vaio Laptop Bearing Serial Number 27524532        )
3017993; All Located in FBI Binghamton Resident Agency, 15 Henry Street, #321, )
Binghamton NY 13901

                                       APPLICATION FOR A SEARCH WARRANT
          I, a federa11aw enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of peIjury that I have reason to believe that on the following person or property (identifY the person or describe the
  property to be searched and give its location):
  A Black LG Smartphone Bearing Serial Number ZNFL5550L, Containing a SanDisk 64 GB Micro-SO Card; a Green and Gray 32 GB Micro-SO Card; a 2 GB PNY Blue
  SO Card; and a Sony Vaio Laptop Bearing Serial Number 27524532 3017993; All Located in FBI Binghamton Resident Agency, 15 Henry Street, #321, Binghamton NY
  13901
  located in the              Northern              District of                    New York                  , there is now concealed   (identifY the
  person or describe the property to be seized):
    See Attachment B


            The basis for the search under Fed. R. Crim. P. 41 (c) is                (check one or more):
                   ~ evidence of a crime;
                   ~ contraband, fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a crime;
                   o a person     to be arrested or a person who is unlawfully restrained.

            The search is related to a violation of:
               Code Section                                                      Offense Description
          18 U.S.C. § 2252A(a)(2)(A) &               Receipt and Possession of Child Pornography
          (a)(5)(B)


           The application is based on these facts:
          See attached affidavit


             ~ Continued on the attached sheet.
             o    Delayed notice of __     days (give exact ending date if more than 30 days:                                        ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set fo   en-t      ched sheet.

      ATTESTED TO BY THE APPLICANT IN
      ACCORDANCE WITH THE REQUIREMENTS
      OF RULE 4.1 OF THE FEDERAL RULES OF
      CRIMINAL PROCEDURE.                                                                     Jenelle Corrine Bringuel, Special Agent
                                                                                                            Printed name and title

  Sworn to before me and signed in my presence.


  Date:            04/16/2021
                                                                                                              Judge's signature

  City and state:      Binghamton, New York                                                Hon. Miroslav Lovric, U.S. Magistrate Judge
                                                                                                            Printed name and title
            Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 2 of 20




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Jenelle Corrine Bringuel, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent of the United States Department of Justice, Federal Bureau

of Investigation (“FBI”), and I am empowered by law to investigate and make arrests for

offenses enumerated in 18 U.S.C. § 2516. As such, I am an “investigative or law enforcement

officer” within the meaning of 18 U.S.C. § 2510(7).

       2.      I have been employed as a Special Agent of the FBI since June 2012 and am

currently assigned to the Albany Division, Binghamton Resident Agency. While employed by

the FBI, I have investigated federal criminal violations related to cybercrime, child exploitation,

and child pornography.      I have gained experience through training by the FBI and the

investigations in which I have personally participated. I have participated in the execution of

several federal search warrants in child sexual exploitation investigations.

       3.      I am currently investigating Matthew Bormann who I suspect has knowingly

received and possessed child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) &

(a)(5)(B) (“Subject Offenses”).

       4.      This affidavit is submitted in support of a warrant to search (1) a black LG

smartphone bearing serial number ZNFL555DL, containing a SanDisk 64 GB micro-SD card, (2)

a green and gray 32 GB micro-SD card, (3) a 2 GB PNY blue SD card, and (4) a Sony Vaio

laptop bearing serial number 27524532 3017993 (collectively, “Subject Electronic Devices”)

that the United States Probation Office for the Northern District of New York (“Probation

Office”) seized from Bormann’s residence on March 12, 2021. The Subject Electronic Devices

are currently located at the FBI Binghamton Resident Agency, 15 Henry Street #321,
            Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 3 of 20




Binghamton, NY.

       5.      The statements and facts set forth in this affidavit are based in significant part on

my review of written documents obtained from the United States Probation Office, conversations

with probation officers, and my personal training and experience. Since this affidavit is being

submitted for the limited purposes of a securing a search warrant, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts and

circumstances that I believe are necessary to establish probable cause to believe that evidence,

fruits, and instrumentalities of the Subject Offenses are presently located on the Subject

Electronic Devices.


                          BACKGROUND OF THE INVESTIGATION

       6.      On August 18, 2015, Bormann was sentenced in the United States District Court

for the District of South Carolina to 36 months’ imprisonment and a life term of supervised

release related to his prior guilty plea to one count of possession of child pornography, in

violation of 18 U.S.C. §§ 2252A(a)(5)(B) & (b)(2).

       7.      On May 1, 2018, Bormann began his term of supervised release. On August 14,

2018, the Northern District of New York accepted a transfer of jurisdiction for Bormann’s

supervised released. On March 6, 2020, Bormann reported to the United States Probation Office

(Probation) office for a scheduled office visit and was questioned about his access to computer

and internet devices. Bormann admitted that over the summer months of 2019, he accessed a

computer at the Sherburne Public Library for the purposes of seeking employment. He also

stated that he last used a computer at the library sometime in the beginning of February 2020.

Bormann admitted he had not received authorization from his probation officer to access the

Internet on a computer at this location. Bormann was admonished by Probation, and his
                                            2
            Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 4 of 20




probation officer (PO) reviewed with Bormann his conditions of supervised release and the

restrictions related to accessing the Internet or a computer device. Bormann attested he was only

using the Internet for job searching and no other purpose. Bormann’s PO subsequently reviewed

the Sherburne Library public web page which advertises that the library contains a children’s

room that supports recreation, pre-teen book club, story time, and a summer reading program for

children. In direct response to his unauthorized use of the Internet and concerns of Bormann

having unsupervised contact with minors at this location, Bormann was instructed by his PO to

no longer frequent the Sherburne Public Library.

       8.      On March 6, 2020, Bormann’s supervised release conditions were modified by

Senior United States District Judge Thomas J. McAvoy. These modifications included the

special condition that Bormann “must not use or possess any computer, data storage device, or

any internet capable device unless [he] participate[s] in the Computer and Internet Monitoring

Program (CIMP), or unless authorized by the Court or the U.S. Probation Office.” The same

special condition further states that Bormann “must permit the U.S. Probation Office to conduct

periodic, unannounced examinations of any computer equipment, including any data storage

device, and internet capable device [he] use or possesses” and that “[t]his equipment may be

removed by the U.S. Probation Office or their designee for a more thorough examination.” A

separate special condition of Bormann’s supervised release states that Bormann:

       must submit [his] person, and any property, house, residence, vehicle, papers, effects,
       computer, electronic communications devices, and any data storage devices or media, to
       search at any time, with or without a warrant, by any federal probation officer, or any
       other law enforcement officer from whom the Probation Office has requested assistance.
       Any items seized may be removed to the Probation Office or to the office of their
       designee for a more thorough examination.




                                               3
            Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 5 of 20




       9.      On the same day, March 6, 2020, Bormann was presented with the above-

described modifications to his supervised release conditions, which were also explained to him

by counsel, and Bormann signed off on the modifications.

       10.     On March 12, 2021, Senior United States Probation Officer (Sr. USPO) Michael

Christopher and PO Nicole Cotugno conducted a home visit at Bormann’s residence. The POs

were greeted at the door by Bormann’s mother who stated Bormann was sleeping. PO Cotugno

asked her to wake him. Bormann’s mother went upstairs and then called the POs up when

Bormann was awake. Bormann’s mother subsequently left the room where Bormann had been

sleeping. While PO Cotugno was talking to Bormann, Sr. USPO Christopher looked around the

room for anything in plain sight. Bormann was asked about a PS4 game system and if he

connects to the internet and he denied doing so. While PO Cotugno was speaking with Borman,

both POs noticed a black smart phone on the couch where Bormann had been sitting. The smart

phone was later identified as an LG L555DL. Bormann was questioned about the smartphone

and stated it was mother’s phone. Bormann then grabbed the phone and tried to leave the room

with it and stated he was returning it to his mother. PO Cotugno stopped him and said that the

PO would give it back to her and took the phone. PO Cotugno asked Bormann if it was his phone

and he continued to deny ownership and stated he didn’t know the passcode needed to unlock the

phone. PO Cotugno reminded him that per his conditions he was required to answer truthfully.

Bormann continued to deny the phone was his. Sr. USPO Christopher then noticed the charging

cord next to the couch where Bormann had been sleeping and PO Cotugno plugged the cell

phone in to show that it was the cord for the phone. Bormann continued to deny the phone was

his and insisted it was his mother’s phone. PO Cotugno left Sr. USPO Christopher in the

bedroom with Bormann and found Bormann’s mother downstairs in the living room. PO

                                              4
          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 6 of 20




Cotugno asked Bormann’s mother where her phone was. In response, Bormann’s mother showed

PO Cotugno that her phone was on the stand in the living room. PO Cotugno asked Bormann’s

mother if she recognized the cell phone that PO Cotugno had taken from Bormann’s room and

she said “no.” Bormann’s mother returned to the bedroom with PO Cotugno and asked Bormann

about the phone. Bormann stared at his mother and told her that the phone found in the room

where he was sleeping was hers, but Bormann’s mother would not agree. Bormann finally

admitted that the phone was his and that he had possessed it for a “few months.” Bormann gave

PO Cotugno the passcode to unlock the phone. PO Cotugno asked Bormann if she would find

anything related to him on the phone or anything inappropriate and he said no. Later he admitted

that PO Cotugno would find “appropriate”-aged pornography on the phone.

       11.     Sr. USPO Christopher asked Bormann if he consented to Probation searching his

room and Bormann consented. Bormann was asked to sit in a chair while the room was searched.

Sr. USPO Christopher reviewed the PS4 device and found the PS4 had been used to search the

Internet for pornography, and that Bormann had visited pornhub.com where he had viewed

pornography.

       12.     During the search, PO Cotugno also found two SD cards in the nightstand next to

Bormann’s bed—a green and gray 32 GB micro-SD card and a blue 2 GB PNY SD card—along

with a small notebook that had websites written in it. PO Cotugno checked under Bormann’s bed

and found a Sony Vaio laptop computer bearing serial number 27524532 3017993. This was the

same laptop that had previously been returned by Probation to Bormann without CIMP software

installed after finding that the device was too old to run the CIMP software described in

Bormann’s modified release conditions. When the laptop was returned to Bormann by Probation,

however, Bormann was told that he could not use it without the CIMP software installed.

                                               5
            Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 7 of 20




Initially Bormann denied using the computer and denied connecting it to the internet. He later

admitted to using it approximately three weeks prior. Because the USPO had not given Bormann

permission to possess any of the devices and none were enrolled in CIMP. PO Cotugno seized

the cell phone (LG L555DL), PS4, the laptop, notebook, the two SD cards, and a Wii game

console that was also found. PO Cotugno transported the items to Probation’s Syracuse Office.

         13.      On March 15, 2021, Senior United States Probation Officer (Sr. USPO) Scott

Shanahan conducted a Cellebrite exam of Bormann’s LG L555DL smartphone that was seized

by PO Cotugno as an unreported and unapproved internet capable device, in violation of his

computer monitoring conditions. Although it became apparent during the extraction of the LG

L555DL, based on the age of the device and the fact that the model of device was not natively

supported by Cellebrite1, that not all relevant data was extracted from the device, the extraction

process did identify a large quantity of child exploitation material on the device. Sr. USPO

Shanahan reviewed the material and found that it included still images and videos of children

under the age of 18 involved in lewd and lascivious displays of their genitalia as well as the oral,

anal, and vaginal penetration of minor children by adult or minor male penises, sex toys, or other

objects. The fact that the LG L555DL was not natively supported during this initial Cellebrite

extraction is the primary reason that your affiant seeks the requested warrant; so that another

extraction may be performed to ensure all relevant data is recovered from the device.

         14.      Sr. USPO Shanahan provided your affiant with the following information about

his review of the information he was able to extract from the phone: The images and videos

depict both pre- and post-pubescent children. One image, “1600369317509.jpg,” depicts what


1
  Cellebrite is a software package used by law enforcement for the purpose of extracting the contents to cellular
telephones.

                                                          6
          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 8 of 20




appear to be a minor female and a minor male wherein the minor female is performing oral sex

on the minor male. One video, entitled “Hermanas Putibuenas (64).mp4” depicts what appears to

be a minor female masturbating with a carrot. This video appears to be part of a series of videos

also found on the device with similar titles that all appear to be of the same or a similar minor

female engaging in masturbatory acts. A manual review of Cellebrite extraction also revealed

two email addresses associated with Bormann were accessed with this phone.

       15.     Sr. USPO Shanahan also conducted a manual review, through a write blocking

device2, of the blue 2 GB PNY SD card and the green and gray micro SD card. The initial

review of the green and gray micro SD card did not reveal anything noteworthy, but the review

of the blue 2 GB PNY SD card revealed several images of computer screens showing websites

with images of females who appeared to be under the age of 18 engaging in lewd displays of

their genitalia. These images appear to have been taken by a camera. Despite the results of these

initial searches, your affiant is seeking authorization to search both cards again in order to ensure

all relevant evidence is recovered.

       16.     Sr. USPO Shanahan did not conduct a search of the Sony Vaio laptop bearing

serial number 27524532 3017993.

       17.     On March 16, 2021, after noting the original phone extraction did not appear to

recover all relevant data from the device, Sr. USPO removed the Sandisk 64-GB micro SD card

from the LG L555DL smart phone and conducted a separate Cellebrite extraction of the SD card.

The extraction from the SD card revealed a larger quantity of images and videos than had


2
        When reviewing the SD card and the micro SD card, the officers used a forensic
computer program (also known as “write block”) designed to ensure that they would not alter or
delete any of the metadata associated with any of the files on the SD card.

                                                 7
          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 9 of 20




previously been extracted when the SD card was inserted into the LG L555DL. An additional

image extracted from the SD card, “1e4luuhq2x2.jpg,” depicts three naked minor females where

two of the girls are spreading the legs of the third girl to lewdly display her vagina. Video file

“(Pthc) Nablot Smolianochki Stk2 10-13Yo (Bath,Dildo)-1.mp4” 3 appears to depict two minor

females of approximately 10 and 13 years of age engaging in vaginal sex using a dildo.

                          COMPUTERS AND CHILD PORNOGRAPHY

       18.     Based on my knowledge, training, and experience in child exploitation and child

pornography investigations, and the experiences and training of other law enforcement officers

with whom I have had discussions, I know that computers, including desktop computers, laptops,

SD cards, cellular telephones, and other electronic media, basically serve four functions in

connection with child pornography: production, communication, distribution, and storage.

       19.     A computer’s ability to store images in digital form makes such devices an ideal

repository for child pornography. The size of the electronic storage media used in computers has

grown tremendously within the last several years. These drives can store thousands of images at

very high resolution. SD cards can also be used to copy, store, transport and transmit digital

images.

       20.     The Internet affords individuals several different venues for obtaining, viewing,

and trading child pornography in a relatively secure and anonymous fashion.

       21.     Individuals also use online resources to retrieve and store child pornography,

including services offered by Internet Portals such as Yahoo! and Gmail, among others. The




3
 I know, based on my training an experience, that distributors of child pornography frequently
use the acronym “pthc,” which stands for “pre-teen hard core.”

                                                8
          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 10 of 20




online services allow a user to set up an account with a remote computing device that provides e-

mail services as well as electronic storage of computer files with access to the Internet. Evidence

of such online storage of child pornography is often found on the user’s computer. Even in cases

where online storage is used, however, evidence of child pornography can be found on the user’s

computer in most cases.

       22.        As with most digital technology, communications made from a computer are

often saved or stored on that device. Storing this information can be intentional, for example, by

saving an e-mail as a file on the computer or saving the location of one’s favorite websites in

“bookmarked” files. Digital information can also be retained unintentionally. Traces of the path

of an electronic communication may be automatically stored in places, such as temporary files or

ISP client software, among others. In addition to electronic communications, a computer user’s

Internet activities generally leave traces in a computer’ web cache and Internet history files. A

forensic examiner often can recover evidence that shows whether a computer contains peer-to-

peer software, when the computer was sharing files, and some of the files that were uploaded or

downloaded. Computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a hard drive, deleted, or viewed via the Internet.

Electronic files downloaded to a computer can be stored for years at little or no cost. Even when

such files have been deleted, they can be recovered months or years later using readily available

forensic tools.

       23.        I know that data files, including digitized images, correspondence, records,

communications, and other matters sought by this Warrant, can be stored in a variety of digital

formats on a computer using various software applications. For example, digital still images are

commonly created and stored as JPEG files and identified by .jpg or .jpeg in filename suffix.

                                                9
         Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 11 of 20




Digital still images may also be created, converted, or stored, among other things as an Adobe

Acrobat file (using the suffix .pdf); embedded within a word processing document (using the

suffix.wpd or .doc); or converted to another graphics file format (.gif or .tif). In addition, data

filenames typically include a suffix associated with the application that created or modified the

file (e.g., XXX.pdf indicates a file associated with Adobe Acrobat). A file name, however, can

be manipulated to include a suffix that conceals its true format, or is not readily recognized by or

associated with any software application. Accordingly, because digitized versions of items

sought by this Warrant can be created and/or stored in any number of digital file formats, it is

necessary to search every data file stored on a computer or other data storage device to locate

and seize such items.

       24.      Mobile communication devices are commonly used for both personal and

business use.    These devices range from simple mobile telephones to complex devices

encompassing numerous technologies in one hand-held device. They are electronically powered

and typically combine the ability to store and transfer data along with serving as a

communications facility. Mobile communication devices are essentially ultra-small computers,

and in my experience, they are often a medium on which child pornography is stored. Mobile

communication devices often include an SD card and users can sometimes select to have data on

their mobile communication devices saved directly to an SD card.

       25.      Based on my training and experience, I know that mobile communication devices

can be used to transmit both written messages (e.g., text messages) as well as images. Cellular

telephones, for example, have the capacity to store voice mail messages, names, telephone

numbers, addresses, sent and received text messages, and images in their internal memory.

Many cellular telephones have the capability to capture digital photographic images and videos,

                                                10
          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 12 of 20




store them in internal memory or on SD cards, and transmit them to one or more different

cellular telephones. I also know that individuals sometimes use cellular telephones to produce,

send, and receive child pornographic images.

       26.     Based on my past experience and training, I know that persons who use

computers in their homes tend to retain their personal files and data for extended periods of time

even if a person has replaced, traded in, or “upgraded” to a new device. I also know personal

computer users routinely transfer most of their saved data onto their new computers when

making an upgrade. The data transfer is often done by saving files from the old computer to

media sources (DVD’s, USB flash drives, external hard drives, etc.), then opening them onto the

new computer and saving them to the new hard drive. Visual images, such as child pornography,

are as likely (if not more so) as other data to be transferred to a person’s new, replacement, or

upgraded computer system.

                        COLLECTORS OF CHILD PORNOGRAPHY

       27.     Individuals who are interested in child pornography may want to keep the child

pornography files they create or receive for additional viewing in the future. Individuals who

collect child pornography may go to great lengths to conceal and protect from discovery their

collections of illicit materials. They often maintain their collections in the privacy of their

homes, on computers, on external hard drives, on cellular telephones, or in other secure

locations. Because the collection reveals the otherwise private sexual desires and intent of the

collector and represents his most cherished fantasies, the collector rarely, if ever, disposes of his

collection. The collection may be culled and refined, but, over time, the size of the collection

tends to increase.    Individuals who utilize a collection in the seduction of children or to

document that seduction treat the materials as prized possessions and are especially unlikely to

                                                 11
         Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 13 of 20




part with them over time.

       28.     Individuals who collect child pornography may search for and seek out other like-

minded individuals, either in person or on the Internet, to share information and trade depictions

of child pornography and child erotica as a means of gaining status, trust, acceptance and

support. This contact also may help these individuals to rationalize and validate their deviant

sexual interest and associated behavior. The different Internet-based vehicles used by such

individuals to communicate with each other include, but are not limited to: text messages, video

messages, electronic mail, email, bulletin boards, IRC, chat rooms, newsgroups, instant

messaging, and other vehicles.

       29.     Individuals who collect child pornography may maintain stories, books,

magazines, newspapers and other writings, in hard copy or digital medium, on the subject of

sexual activities with children, as a way of understanding their own feelings toward children,

justifying those feelings and finding comfort for their illicit behavior and desires. Such

individuals may keep these materials because of the psychological support they provide.

       30.     Individuals who collect child pornography may keep names, electronic mail

addresses, cellular and telephone numbers, or lists of persons who have shared, advertised, or

otherwise made known their interest in child pornography or sexual activity with minor children.

These contacts may be maintained as a means of personal referral, exchange, and/or commercial

profit. This information may be maintained in the original medium from which it was derived.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       31.     I am trained in computer and cellular telephone evidence recovery and have

extensive knowledge about the operation of cellular telephones and computer systems, including

the correct procedures for the seizure and analysis of these systems.

                                                12
         Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 14 of 20




       32.     Based on my knowledge, training, and experience, I am aware that electronic files

or remnants of such files can be recovered months or even years after they have been

downloaded onto a storage medium, transferred, deleted, or viewed via the Internet. Electronic

files downloaded to a storage medium can be stored for years at little or no cost to the user.

Even when files have been deleted, they can be recovered months or years later using specialized

forensic tools. This is so because when a person “deletes” a file on a computer or cellular

telephone, the data contained in the file does not actually disappear; rather, that data remains on

the storage medium until it is overwritten by new data.

       33.     Therefore, deleted files or remnants of deleted files may reside in free space or

slack space—that is, in space located on the storage medium that is not currently being used by

an active file—for long periods of time before they are overwritten. In addition, a computer’s

operating system may also keep a record of deleted data or process in a “swap” or “recovery”

file. Similarly, files viewed via the Internet are sometimes automatically downloaded into a

temporary Internet directory or “cache” located on the computer. The browser often maintains a

fixed amount of hard drive space devoted to these files, and the files are only overwritten as they

are replaced with more recently viewed Internet pages or if a user takes steps to delete them.

       34.     Apart from user-generated files, an electronic device may contain electronic

evidence of when it was used, what it was used for, and more importantly, who used it recently

and in the past. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence or physical location. For example,

registry information, configuration files, user profiles, e-mail address books, “chats,” instant

messaging logs, photographs, and correspondence (and the data associated with the foregoing,

such as file creation and last accessed dates and times) may in and of themselves be evidence of

                                                13
            Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 15 of 20




who used or controlled the computer or storage medium at a relevant time in question.

                      SEARCH METHODOLOGY TO BE EMPLOYED

       35.      Searches and seizures of evidence from a computer commonly requires agents to

download or copy information from those devices and their components or seize most or all

computer items (computer hardware, computer software, and computer related documentation) to

be processed later by a qualified computer expert in a laboratory or other controlled

environment. This is almost always true because of the following two reasons:

       a.       Computers can store the equivalent of thousands of pages of information.

                Especially when the user wants to conceal criminal evidence, he or she often

                stores it in random order with deceptive file names. This requires searching

                authorities to examine all the stored data that is available in order to determine

                whether it is included in the warrant that authorizes the search. This sorting

                process can take days or weeks, depending on the volume of data stored, and is

                generally difficult to accomplish on-site.

       b.       Searching computers for criminal evidence is a highly technical process requiring

                expert skill and a properly controlled environment. The vast array of computer

                hardware and software available requires even computer experts to specialize in

                some systems and application, so it is difficult to know before a search which

                expert should analyze the system and its data. The search of a computer system is

                an exacting scientific procedure that is designed to protect the integrity of the

                evidence and to recover even hidden, erased, compressed, password-protected or

                encrypted files. Since computer evidence is extremely vulnerable to tampering or

                destruction (which may be caused by malicious code or normal activities of an

                                                 14
              Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 16 of 20




                  operating system), the controlled environment of a laboratory is essential to its

                  complete and accurate analysis.

         36.      The search procedure for the Subject Electronic Devices may include the

following techniques (the following is a non-exclusive list, as other search procedures may be

used):

         a.       examination of all of the data on the Subject Electronic Devices to view the data

                  and determine whether that data falls within the items to be seized as set forth

                  herein;

         b.       searching for and attempting to recover any deleted, hidden, or encrypted data to

                  determine whether that data falls within the list of items to be seized as set forth

                  herein (any data that is encrypted and unreadable will not be returned unless law

                  enforcement personnel have determined that the data is not (1) an instrumentality

                  of the offenses, (2) a fruit of the criminal activity, (3) contraband, (4) otherwise

                  unlawfully possessed, or (5) evidence of the offenses specified above);

         c.       surveying various file directories and the individual files they contain;

         d.       opening files in order to determine their contents and scanning storage areas;

         e.       performing key word searches to determine whether occurrences of language

                  contained in such storage areas exist that are likely to appear in the evidence

                  described in Attachment B; and

         f.       performing any other data analysis technique that may be necessary to locate and

                  retrieve the evidence described in Attachment B.

                                            CONCLUSION



                                                    15
          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 17 of 20



       37.     Based upon the above information, there is probable cause to believe that

evidence ofviolations of18 U.S.C. § 2252A(a)(2)(A) and (a)(5)(B), as outlined in Attachment B

ofthis Affidavit, will be found within the Subject Electronic Devices. Therefore, based upon the

information contained in this affidavit, I request that this Court issue the attached search warrant

authorizing the search of the contents of the Subject Electronic Devices, set forth in Attachment

A, for the items more particularly described in Attachment B.

ATTESTED TO BY THE APPLICANT IN ACCORDANCE WITH THE REQUIREMENTS
OF RULE 4.1 OF THE FEDERAL RULES OF CRIMINAL PROCEDURE



                                                     Jenel Corrine Bringuel
                                                     S cial Agent
                                                      ederal Bureau ofInvestigation



I, the Honorable Miroslav Lovric, United States Magistrate Judge, hereby acknowledge that this
affidavit was attested by the affiant by telephone on April __
                                                            16 , 2021, in accordance with Rule
4.1 ofthe Federal Rules ofCriminal Procedure.



HONORABLE MIROSLAV LOVRIC
UNITED STATES MAGISTRATE JUDGE
NORTHERN DISTRICT OF NEW YORK




                                                16
         Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 18 of 20




                                      ATTACHMENT A

                                   Property to Be Searched

       The property to be searched consists of:

       (1)    a black LG smartphone bearing serial number ZNFL555DL, containing a SanDisk

              64 GB micro-SD card;

       (2)    a green and gray 32 GB micro-SD card;

       (3)    a 2 GB PNY blue SD card; and

       (4)    a Sony Vaio laptop bearing serial number 27524532 3017993

(“Subject Electronic Devices”).

       The Subject Electronic Devices are in the custody of the FBI Binghamton Resident

Agency, 15 Henry Street, #321, Binghamton NY 13901.
          Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 19 of 20




                                       ATTACHMENT B

                                        Items to Be Seized

Items and information that constitute fruits, evidence, and instrumentalities of violations of 18

U.S.C. § 2252A(a)(2)(A) & (a)(5)(B) (Receipt and Possession of Child Pornography):

   a. Any and all visual depictions of minors engaged in sexually explicit conduct, as defined

       in 18 U.S.C. § 2256.

   b. Internet history, including evidence of visits to websites that offer visual depictions of

       minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.

   c. Chats, chat logs, emails, and other text documents, describing or relating to sexually

       explicit conduct with children, as well as fantasy writings regarding, describing, or

       showing a sexual interest in children.

   d. Correspondence or other documentation identifying persons transmitting through

       interstate or foreign commerce, including by mail or computer, any visual depictions of

       minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.

   e. Computer records and evidence identifying who the particular user was who received,

       downloaded, possessed, or accessed with intent to view any child pornography found on

       any computer or computer media (evidence of attribution), or who attempted to do any of

       the foregoing, and how the computer was used to effectuate that activity.

   f. Correspondence and other matter pertaining to the receipt and possession of visual

       depictions of minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256,

       and evidence that would assist in identifying any victims of the above-referenced

       criminal offenses, including address books, names, and lists of names and addresses of



                                                 2
         Case 5:21-mj-00220-ML Document 1 Filed 04/16/21 Page 20 of 20




       minors, or other information pertinent to identifying any minors visually depicted while

       engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

   g. Child erotica, including photographs of children that are not sexually explicit, drawings,

       sketches, fantasy writings, and notes evidencing an interest in unlawful sexual contact

       with children, and evidence assisting authorities in identifying any such children.

   h. Records showing the use or ownership of Internet accounts, including evidence of

       Internet usernames, screen names, or other Internet user identification.

   i. Computer-related documentation that explains or illustrates the configuration or use of

       any seized computer hardware, software, or related items.

   j. Any passwords, codes, or digital keys that provide access to any computer hardware,

       computer software, computer-related documentation, or electronic data records.

   k. Documents and records regarding the ownership and/or possession of electronic media

       being searched.

This authorization includes all electronic data that falls within the above categories, including

deleted data, remnant data, and slack space.




                                                3
